JOURNAL ENTRY AND OPINION
Appeal dismissed pursuant to Civ.R. 54 (B) for lack of final appealable order.
Defendant-appellee Cleveland Clinic Foundation's counterclaim for money due and owing on account is still pending.
This appeal is dismissed.
It is, therefore, ordered that appellee recover from appellant their costs herein taxed.
It is ordered that a special mandate be sent to the Common Pleas Court directing said court to carry this judgment into execution.
A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure.
JAMES D. SWEENEY. J. and MICHAEL J. CORRIGAN, J., CONCUR.
  _____________________________________ TIMOTHY E. McMONAGLE, PRESIDING JUDGE